Citation Nr: 9900935	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-10 874	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in New York, New York


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the amount of $3,510.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1950 to September 
1952.  The veteran died in July 1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an November 1996 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) of the New York, New York, Regional 
Office (RO).  The notice of disagreement was received in 
January 1997.  The statement of the case was sent to the 
appellant in February 1997.  Following the issuance of the 
statement of the case, the appellant was sent a letter by the 
RO dated February 27, 1997.  This letter informed her that 
her appeal was being placed on the docket of the Board.  In 
June 1998, the Board remanded this case to the RO.  The Board 
pointed out that although there was no substantive appeal of 
record, the February 1998 letter indicated that the appellant 
had perfected her appeal; as such, the Board indicated that 
she should be given an opportunity to perfect her appeal.  
Thereafter, according to a rating specialist at the RO, the 
appellants VA Form 9, her substantive appeal, was found in 
the ROs files.  This VA Form 9 was date-stamped in February 
1997.  Thus, a timely substantive appeal is of record and the 
appellant has perfected her appeal.  


FINDINGS OF FACT

1.  In 1980, the appellant chose to receive improved death 
pension benefits and was thereafter provided VA Form 21-8767 
in August 1980 and October 1992 which informed her that it 
was her responsibility to promptly notify the VA of any 
changes in her income or net worth and that, when reporting 
income, she was to report the total amount and source of all 
income received.  

2.  In a letter dated August 25, 1995, the RO informed the 
appellant that annual EVRs were not required and that VA 
pension recipients in receipt of no income or only income 
from SSA would not receive the next scheduled EVR.  The 
pension recipients were asked to report a change in 
dependency status, financial status, or residency status if 
this change occurred in 1994.  

3.  In May 1996, the appellant submitted an EVR in which she 
reported that she had monthly income of $565 consisting of 
Social Security Administration (SSA) benefits.  

4.  In July 1996, the appellant provided a copy of a letter 
from SSA which showed that she was notified on August 19, 
1995 of her award of SSA benefits.  

5.  In a November 1996 decision, the Committee denied the 
appellants request for waiver.  

6.  The VA had the greater fault in the creation of the debt.

7.  It would cause the appellant hardship to collect to 
overpayment.

8.  The recovery of the overpayment at issue would be against 
equity and good conscience.


CONCLUSION OF LAW

The overpayment was not due to the appellants fraud, 
misrepresentation, or bad faith and recovery of the 
overpayment of VA improved pension benefits in the amount of 
$3,510 would be against equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the appellant's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that she has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107 (West 1991).

The appellant has been in receipt of VA death pension 
benefits for many years.  In 1980, she chose to received 
improved death pension benefits and was thereafter provided 
two VA Forms 21-8767, one in August 1980 and one in October 
1992, which informed her that it was her responsibility to 
promptly notify the VA of any changes in her income or net 
worth and that, when reporting income, she was to report the 
total amount and source of all income received.  

In October 1994, the appellant submitted an EVR in which she 
reported having no income except for dividends and interest 
of $357.  In November 1995, the appellant submitted a list of 
her unreimbursed medical expenses.  In May 1996, she 
submitted an EVR in which she reported that she had monthly 
income of $565 consisting of SSA benefits.  In June 1996, the 
RO requested that the appellant submit a copy of her SSA 
award letter.  In July 1996, the appellant provided this 
information which showed that she was notified in an August 
19, 1995 letter of her award of SSA benefits.  In November 
1996, correspondence was received from the appellant in which 
she indicated that she did not intentionally defraud the VA 
by not reporting her SSA income and was unable to repay the 
money she owed the VA.  She requested a waiver of the 
debt that was created apparently when her VA improved death 
pension benefits for retroactively reduced to reflect her SSA 
income.  Thereafter, her claim was referred to the Committee.  

In a November 1996 decision, the Committee denied her request 
for waiver.  The Committee indicated that by not promptly 
reporting her SSA income, she was at fault in the creation of 
the overpayment.  Since the appellant did not return her 
financial status report which she was provided in September 
1996, a determination regarding financial hardship could not 
be undertaken.  As such, the Committee concluded that it 
would not be against equity and good conscience for the 
appellant to repay the debt.  

Thereafter, in January 1997, a financial status report was 
received.  In that report, the appellant indicated that her 
monthly income consisted of $565 in SSA payments.  She listed 
her monthly expenses as $400 in rent, $100 in food, and a $30 
credit card payment.  She reported having $1,675 in the bank.  
In January 1997, the Committee reconsidered the appellants 
request for a waiver of the debt at issue, but continued the 
prior denial.  The appellant appealed the denial of her 
claim.  

As noted in the introductory portion of this decision, the 
appellants substantive appeal was not originally associated 
with her claims file.  A review of that substantive appeal 
shows that the appellant asserts that she did not report her 
receipt of SSA income in August 1995 because of a letter she 
received from the VA on August 25, 1995.  A review of that 
letter shows that the appellant was notified that annual 
EVRs were not required and that VA pension recipients in 
receipt of no income or only income from SSA would not 
receive the next scheduled EVR.  The pension recipients were 
asked to report a change in dependency status, financial 
status, or residency status if this change occurred in 1994.  

The Board has considered the appellant's request for waiver.  
The Board finds that there was no fraud, misrepresentation, 
or bad faith on the appellant's part with respect to the 
creation of the overpayment at issue, and, therefore, waiver 
is not precluded pursuant to 38 U.S.C.A. § 5302(a) (West 
1991).  However, to dispose of the matter on appeal, the 
Board must determine whether recovery of the indebtedness 
would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 1991) and 
38 C.F.R. §§ 1.963(a), 1.965(a) (1998).  The pertinent 
criteria in this case provide that the standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (1998).

According to 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1996), various elements are to be 
considered in reaching a determination in these cases.  Fault 
of debtor. Where actions of the debtor contribute to creation 
of the debt.  These elements include fault of the debtor 
versus VA fault; undue hardship, whether collection would 
deprive debtor or family of basic necessities; defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; and changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the creation of the debt at 
issue was due to the fault of the VA and to some fault of the 
appellant.  In the same month that the appellant was awarded 
SSA benefits, she was informed that even though she did not 
receive an EVR for 1994 she should tell the VA if she a 
change in dependency status, financial status, or residency 
status if this change occurred in 1994 and that she would not 
have to submit an EVR if she was in receipt of no income or 
only SSA income.  The Board believes that it is reasonable 
for the appellant to infer from that letter that the VA was 
aware of her receipt of SSA benefits and/or that the receipt 
of those benefits no longer mattered with regard to VA 
pension benefits.  The appellant was only instructed to 
report changes in income as well as other matters if those 
changes occurred in 1994.  In this case the change in income 
occurred in 1995.  The Board finds that the August 25, 1995 
letter of the RO was confusing so that while there was some 
fault on the part of the appellant in not reporting her SSA 
benefits when she received them, there was greater fault on 
the part of the VA.  Given the appellants meager yearly 
income the Board finds that it would create a hardship for 
her to repay the overpayment.  The Board finds that the 
foregoing, in this instance, outweighs all other elements of 
equity and good conscience which may not be favorable to the 
appellant.  The Board concludes that a recovery of the 
overpayment at issue would be against equity and good 
conscience and waiver of recovery of the recovery of the 
overpayment is warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $3,510 is granted.







		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -
